Title: [April 1761]
From: Adams, John
To: 



      April 3d. 1761.
      
      
       Z. tells me, that Jona. Rawson is malicious and cruel as well as conceited. He spights Edd. Quincy and his whole Family. He says that the whole family was prodigal and extravagant, and that he borrowed Money and bought Goods upon Credit, but two days before he housed himself, when he knew that he never should pay, which was no better than Stealing.—Tis fraud. Tis Cheating, Tis Knavery, Tis Villany.— Oh he longs to see Quincys Daughters out at service. It would please him to see them, washing and serving Dishes, Washing Clothes, &c. Why should not they work as well as Mrs. Liddy and I? We are more honourably descended than they!—He longs to hear that Milton select men have warned him out of that Town. He himself was very urgent to have young Edd. warned out of Braintree, when he first came to live with his Father, but never could get a Majority of the select men of his Mind. He hopes that the Church in Milton will refuse him their Communion. He hears that some Members are uneasy and talk of objecting to his partaking there, and he wishes they would. He was extremely glad to hear, that Mr. Quincy failed of getting Clerk of the General Court. He heard he was a Candidate, and disappointed, and was rejoiced at it. A fine story, that he who wanted discretion to manage his own private Affairs, who rushed headlong to Bankruptcy and Destruction should be intrusted with public affairs. That he who would lye and Cheat, at such a Rate, should stand in public Place.
       Thus he seems to wish that poor Mr. Quincy should be excluded from all public Trust, that he should be expelled from any Town that he should move into, be excommunicated from the Church, brought to beg his Bread or be maintained by the Town, and his Daughters bound out sent out to service as Kitchen Maids. This is Malice, Tis Rage, Tis Cruelty, ’Tis Persecution. Tis Hell and the Devil—and by all Probability the Provocation to this Excess of Malevolence, which would strip them of all the means of life temporal and eternal, is a Loss of about forty shillings old Tenor by Mr. Quincy, some way or another. These are dreadful sentiments. This is a woful Temper.
       He, and his Brother Josiah, and all the rest of the Family, are very proud of their Descent from Mr. Rawson, an ancient secretary of this Province. Secretary Rawson was his great Grandfather. His father was a tippling, silly old fellow like David Bass, and if his Grandfather was of a like Character, the Dishonour of descending from such a father and Grandfather must have taken away all the Honour of descending from an honorable great Grand father.
       Tis vain and mean to esteem oneself for his Ancestors Merit. But he is very avaricious, and very ambitious and excessively vain. Vain of his Descent, his Estate, his Knowledge, his sense, his public Employments, that of Select Man, that of Commissioner of Bankruptcy &c., and of his public Capacity and spirit,—ambitious of public Trust as a select Man, a Representative, a Commissioner &c. And besides all these, he is brutally uncivil and rude in Company. He is an impetuous bauler, a rough, unpolished, ill bred Clown and Coxcomb. These are the Properties of one of the favourites of Braintree.
       Is Lawrence to be Styled a Yeoman? or not. For the Negative these Things are to be considered.—1St. Bayley in his Dictionary, defines Yeomen to be the first Degrees of the Commons, Freeholders, who have land of their own, and live on good Husbandry. Sir T. Smith defines a Yeoman to be a free born Englishman, who may lay out of his own free Land in Yearly Revenue, to the sum of 40s.
       Now Lawrence is not most certainly one of any of the first degrees of the Commons. He is a poor, low, inferiour sort of Man, to be ranked only among Labourers, and the meanest of the People. He is certainly no freeholder, he has no Land of his own, and he does not live at all upon Husbandry. And if it should be admitted that he was a free born Englishman, according to the first Part of Sir Thos. Smiths Definition, yet he does not answer the last Part of it, for he cannot lay out of his own free Land, in Yearly Revenue to the sum of 40s., for he is not the owner of one foot of Land in the World.
       I find in 23: H. 6. 15. Abridgment of the Statutes, title Parliament ss. 29. None shall be a Knight of the Shire, which standeth in the Degree of a Yeoman or Under.—By this statute therefore it appears that there are Degrees, or at least a Degree under that of a Yeoman.
       In Sheppard’s Abridgment, Title Name.—So of Commons there be Degrees as Knights, Esquires, Gentlemen, Citizens, Yeomen and Burgesses of several Degrees.—Here Burgesses are a Rank below Yeoman.
       Is Lawrence a Yeoman?
       For the affirmative these Things are to be considered.—
       What was the precise meaning of the Word Yeoman in the ancient Saxon or Teutonic Languages, I cannot say. And whether this Title was or was not in ancient times, most usually given to Land Holders, to Country farmers, is not worth while to inquire, because it is not material to the present Question.—For
       It is certain, that in the modern Language both of Courts and History’s, all Persons under the Degree of Gentlemen are styled Yeomen. The Gentry and Yeomanry of England comprehend all Degrees of Men from the King to the Beggar, in History, and in the modern Lawbooks a Yeoman is defined to be an ordinary common man.
       In Strange’s Reports—It is settled over and over again, first that a Trader may be sued by the Addition of his Degree, as that of Yeoman e.g. and the Writ shall not abate unless he pleads another degree. Another Defendant pleaded that he was a Lime merchant, and not a Yeoman. Plaintiff demurred, and the Court held, that every Man be he a trader or not a Trader, has a Degree by which he may be denoted. And that if the Defendant had shewn himself to be a Degree higher than a Yeoman, that would have abated the Writ, but not otherwise.
       In modern Cases, Defendant pleaded that he was a Farmer and not a Yeoman. The Plaintiff demurred, and it was held, that if the Defendant is not a Gentleman he must be a Yeoman i.e. an ordinary or common Person.
       
       Besides I find it said in some Dictionaries that the Saxon Word from whence Yeoman is drawn signified a Shepherd. Now a Man may be a shepherd without being a Landholder, and the Word which answers this in the teutonic Language signified a common man. Now every common man is not a Landholder.
       But all these Criticisms are Trash and trifling for it is settled Practice in this Court, in Conformity to the late Practice at Home, to call every one of these lower sort of People, who are not Gentlemen and whose Occupation is not known, Yeoman. I have heard common soldiers, styled Yeomen in Indictments, soldiers belonging to the Train who had no Land. I have known a Multitude of Instances where Defendants in civil Actions in this Court, have been called Yeomen, who never owned an Inch of ground in their Lives. But this Man has a better Right to this Addition, for he was born a Yeoman according to this Definition, i.e. a Land holder, and he owned when this Note was given a good farm, a farm worth £3000.
       Query. Is Labourer an Addition of Degree or Mistery? A Labourer is one that has no Trade or Art or Mistery, but it is an Occupation.
       It would be worth while to describe all the Transformations of J.Q.’s flatery.—Yet there is always a salvo, which shews his Deceit and Insincerity.
       If Mr. Adams should become in 2 or 3 Years, one of the most eminent Lawyers in the County, and remove to Boston, there you would find persons, who have Daughters to dispose of, who have Knowledge of the World, and Prudence enough to look out the most thriving best Characters, for Matches to their Daughters. Twenty such Men would have their Eyes upon You; would dress out their Daughters to the best Advantage, contrive Interviews, lay schemes and presently, some one more beautiful, or sensible, or witty or artful, than the rest will take you in. We shall see you, in spight of your Phylosophy, and Contempt for Wife and Mistress and all that, sighing, and dying with Love. [Here, under a specious Pretext of Raillery for my boasted, and affected, Indifference to Ladies, he is insinuating or would make me believe that he designed to insinuate, that I am likely to be the ablest Lawyer on the stage, in 2 or 3 Years, that 20 Gentlemen will Eye me for a Match to their Daughters, and all that. This is the flattery. Yet, in truth he only said, if Mr. Adams should become &c. so that if his Consequences should never take Place, Oh I never expected they would, for I did not expect you would be eminent.—Besides, if he was to speak his real sentiments, I am so illbred, unpolished &c. that I never shall succeed with ladies or the World &c. &c.]
       The same Evening, I shew him, my Draught of our Licensed Houses and the Remarks upon it. Oh he was transported! he was ravished! He would introduce that Plan at the sessions, and read the Remarks, and say they were made as well as the Plan by a Gentleman to whom their could be no Exception—&c. He saw an Abstract of the Argument for and against Writts of Assistants—and crys did you take this from those Gentlemen as they delivered it? You can do any Thing! You can do as you please! Gridley did not use that Language. He never was Master of such a style! It is not in him—&c.
       I will lay 100 Guineas, that before 20 Years, you will raise the Fees of the Bar 3 fold. If your Eloquence should turn out equal to your Understanding, you will. I know you will!
       You have Ld. Bolinbroke by heart! With one cursory Reading you have a deeper Understanding of him and remember more of him, than I do after 3 or 4 Readings, or than I should have after 10 Readings.
       With all your Merit, and Learning, and Wit and sense and Spirit, and Vivacity, and all that.—
       These are the bold, gross, barefaced Flatteries that I hear every Time I see that Man. Can he think me such a Ninny as to be allured and deceived by such gross Arts? He must think me vastly vain, silly, stupid, if he thinks to impose on me, if he thinks I cant see the Deceit. It must be deceit. It cannot be any Thing else.
       Gray v. Paxton. Otis drew a Writ vs. Paxton for Money had and received to the Use of the Province. Prat pleaded in Abatement, That, altho the suit was brot in Greys Name, altho Gray was Plantiff, Yet no Promise was alledged to have been made to Gray. The Defendant is alledged to be indebted to the Province, for Money received to the Provinces Use, and to have promised to pay it to the Province. Yet the Province is not Plantiff. It is Gray vs. Paxton, but it should have been the Province of the Massachusetts Bay v. Paxton.
       The Treasurer and Receiver General has not a Right ex Offido, to demand, sue for and recover all Monies that are due to the Province. No more than a Noblemans Steward has to sue for and Recover the Demands of the Nobleman: No more than the Cashier of the Bank of England, has to sue for and Recover all Monies due to the Bank of England. A steward may sue but not in his own Name, he must sue in the Name of his Master. The Cashier may sue, but not in his own Name, he must sue in the Name of the Governor and Company of the Bank of England. A Corporate Body is one Person in Law and may sue or be sued, and There is an Instance, before the Court, this Term, in your own Dockett, of a suit brot by a Town, the Town of Dorchester vs. A.B. &c. There is a special Law of this Province, which impowers sentence unfinished
      
      
       
        
   
   Probably Zabdiel Adams, JA’s cousin.


       
       
        
   
   The following semidetached entries may have been written at any time between 3 April and mid-May, though one of them, as indicated below, seems to have been inserted as late as July.


       
       
        
   
   Doubtless Col. Josiah Quincy.


       
       
        
   
   First bracket in MS; closing bracket supplied.


       
       
        
   
   That is, JA’s sketch map of tavern locations, which is reproduced in this volume; see entry of 29 May 1760 and note, above. CFA, who mentions the map without reproducing it, prints a passage of JA’s accompanying comment which no longer appears on or with the map, as follows: 
           
            “N.B. Place one foot of your dividers at Eb. Thayer’s house, and extend the other about one mile and a half, and then sweep a circle; you will surround eight public houses, besides one in the centre. There is vastly more travelling and little less business in Milton, Dorchester, and Roxbury, where public houses are thinly scattered, than there is in Braintree; and why poor Braintree men, who have no virtue to boast of, should be solicited with more temptations than others, I can’t imagine. This, I will say, that whoever is in fault, or whatever was the design, taverns and dramshops have been systematically and scandalously multiplied in this town; and, like so many boxes of Pandora, they are hourly scattering plagues of every land, natural, moral, and political, through the whole town” (WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:123, note)
           
          . 


       
       
        
   
   This is the only reference in the Diary to the celebrated argument before the Superior Court in Feb. 1761 concerning the legality of writs of assistance. In his Autobiography JA furnished from memory a longer account of what he called the first incident in a “Contest ... to which I could foresee no End.” Many of the details in his later account (printed by CFA in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:124, note), repeated with variations and additions in his letters to William Tudor, 1817–1818, were questioned and corrected by Horace Gray in a learned appendix on writs of assistance in Quincy’s ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., 1865, p. 395–540; see especially p. 408–409; 414, note; 469, note. From some of the language used in the present Diary entry (“an Abstract of the Argument for and against Writts of Assistants”), it would appear that JA showed Col. Quincy his original hasty notes taken during the hearing. These survive as a single large folded sheet with nine pages covered by writing among JA’s legal papers (Adams Papers, Microfilms, Reel No. 185; printed in JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:521–523, and more literally, with full annotation by Horace Gray, in Quincy, ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., p. 469–482). On the other hand, as Professor Gipson has pointed out, no one could possibly have praised the “style” of these crabbed notes, and it is therefore possible and even probable that JA had already written up his notes of Gridley’s argument for the writs and Otis’ and Thacher’s arguments against them in a discursive form intended to circulate among friends and other interested persons. At any rate, a writtenup version did circulate some time afterward, if not immediately, for variant texts of such a version appeared in newspapers and in lawyers’ commonplace books, and JA acknowledged the authorship of one portion (Otis’ speech) that was eventually printed in George Richards Minot’s Continuation of the History of the Province of Massachusetts, Boston, 1798–1803, 2:91–100. See also JA, WorksThe Works of John Adams, Second President of the United States: with a Life of the Author, ed. Charles Francis Adams, Boston, 1850–1856; 10 vols., 2:523–525; Samuel A. Green’s remarks on the textual history of Otis’ speech in MHS, Procs.Massachusetts Historical Society, Collections and Proceedings., 2d ser., 6 (1890–1891): 190–196; Lawrence H. Gipson, “Aspects of the Beginning of the American Revolution,” Amer. Antiq. Soc., Procs., 67 (1957): 23, note; Joseph R. Frese, “James Otis and Writs of Assistance,” NEQNew England Quarterly., 30:496–508 (Dec. 1957). Fortunately it is possible to defer any attempt to reconstruct the text of JA’s longer version (of which no MS in his hand has been found) with at least some hope that more evidence may come to light.


       
       
        
   
   This detached entry appears to be out of place chronologically, since it reports part of Benjamin Prat’s plea in abatement of the writ in the case of Gray v. Paxton, tried in Suffolk Inferior Court, July 1761. This was a famous case, with marked political overtones. Harrison Gray (1711–1794) was provincial treasurer and receiver-general; Charles Paxton (1707–1788) was a commissioner of customs in Boston (Stark, Loyalists of Mass.James H. Stark, The Loyalists of Massachusetts and the Other Side of the American Revolution, Boston, 1910., p. 34–336, 318–319). The action grew out of Paxton’s practice of charging his costs for secret informers entirely against the King’s (that is to say, the Province’s) one-third share of the value of goods forfeited under admiralty court decisions, while the Governor and the informer each got their full thirds. As a result of a petition from a number of merchants and after much bickering between the House of Representatives and Governor Bernard, the General Court in Jan. 1761 authorized Treasurer Gray to sue Paxton for the alleged deficiencies (more than £357). Much discussed during the spring, the case came on in the Inferior Court in July, and Paxton lost. The Superior Court in its August term supported Prat’s plea in abatement and reversed the decision. A new action, Province v. Paxton, was thereupon brought in the Inferior Court, Jan. 1762, and judgment was again rendered against Paxton. He again appealed, and, to use Bernard’s words, “pursuant to the direction of all the Judges the jury found for the defendant [Paxton],” Feb. 1762. The records of the two cases, with full commentary, are printed by Samuel M. Quincy in Appendix II to Quincy, ReportsJosiah Quincy Jr., Reports of Cases Argued and Adjudged in the Superior Court of Judicature of the Province of Massachusetts Bay, between 1761 and 1772, ed. Samuel M. Quincy, Boston, 1865., p. 541–552. It is to Chief Justice Hutchinson’s role in the two cases on appeal that JA refers so bitterly in his Diary for 30 Dec. 1765: “Who has made it his constant Endeavor to discountenance the Odium in which Informers are held?” &c.


       
      
     